DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Specie I and sub-specie F (claim 6) in the reply filed on 11/23/2020 is acknowledged. Claims 1, 2, 6, 11, 12, 15, 17, 19 and 20 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41A, 42A, 65, 66, 81A and 82A in Fig. 4A; 10, 11G, 41B, 42B and 43G in Fig. 5A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10 – 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20180166363 (Heppner).
Regarding claim 9, Kim teaches “A radio-frequency module (paragraph 0114 and Fig. 5 showing second embodiment of a FEM with corresponding description; also see annotated Sketch 1 below:

    PNG
    media_image1.png
    769
    1193
    media_image1.png
    Greyscale

Sketch 1
) comprising:
a common terminal (may be mapped to the right terminal of switching circuit 200 connected to the input/output terminal of the duplexer 300, as shown in Sketch 1), a transmission terminal (may be mapped to the input into transmitting process unit 530, as shown in Sketch 1), and a reception terminal (may be mapped to the output from receiving process unit 430, as shown in Sketch 1);
a transmitting circuit disposed on a mounting substrate to process a radio-frequency signal input from the transmission terminal and to output a resultant signal to the common terminal (combination of circuits 512, 514, 522, 524, 526, 530, together comprising transmitter 500. The “resultant signal” is output to the common terminal through the lower part of the duplexer 300. With respect to positioning on a substrate, please see paragraphs 0122 – 0123);
(combination of circuits 412, 414, 422, 424, 426, 430 together comprising receiver 400. The “resultant signal” is output to “the reception terminal”. With respect to positioning on a substrate, please see paragraphs 0122 – 0123);
a first inductor (paragraph 0116: an inductor 110 that is connected to an antenna terminal of the duplexer 300.) connected between the common terminal and connection nodes of the transmitting circuit and the receiving circuit (the inductor 110 is connected to the line which is between “the common terminal”, as shown in Sketch 1 above and “connection node of the transmitting circuit”, which is the connection leading from the output of the power amplifier 512, as well as “connection node” of “the receiving circuit”, which is the connection leading to the low noise amplifier 412)…”
Kim does not disclose “a bonding wire connected to a ground, wherein the bonding wire bridges over the first inductor.”
Heppner teaches an electromagnetic interference (EMI) shielding structure which can serve as an enclosure formed by conductive material or by a mesh of such material that can be used to block electric fields emanating from one or more electronic components enclosed by the shielding structure (see abstract). Particularly, with respect to FIG 1 and paragraphs 0024, 0027 – 0029 disclose a substrate 103 with electronic components 110 positioned on the substrate. The components 110 may include inductors (see paragraph 0027). FIG. 1B represents the continuation of FIG. 1A with an (shown as any one of the wires 120 in FIG 1B connected to the ground), wherein the bonding wire bridges over the first inductor (it may clearly be seen that the wires 120 bridge over the component 110 which may be an inductor).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Heppner wire structure over the component, such as an inductor, and connected to the ground, in the front-end module of Kim, and specifically with respect to the inductor 110. Doing so would have provided a shielding structure that can serve as an enclosure formed by conductive material that can be used to block electric fields emanating from the electronic components enclosed by the shielding structure (see Heppner, abstract). This would specifically be useful for the stated purpose of the inductor 110 in the front-end module of Kim as removing the electro-static discharge components transmitted from an inside or outside of the circuit. The shielding structure would have prevented electric fields generated by such discharge components in the inductor from emanating.
Regarding claim 10, Kim teaches “wherein the first inductor is connected to an output terminal of a transmitting filter and an input terminal of a receiving filter (as may be seen from FIG 5 as well as Sketch 1 above, the inductor 110 is connected to the line which is connected to the “output terminal of a transmitting filter” represented by the lower part of the duplexer 300 as well as to the “input terminal of a receiving filter” represented by the upper part of the duplexer 300).”
Regarding claim 1, Kim teaches “A radio-frequency module (paragraph 0272 and Fig. 28 showing sixth embodiment of a FEM with corresponding description; also see annotated Sketch 2 below:

    PNG
    media_image2.png
    623
    1172
    media_image2.png
    Greyscale

Sketch 2

) comprising:
a common terminal (terminal to which antenna is connected, as shown in Sketch 2), a transmission terminal (shown as RF Input terminal), and a reception terminal (although not explicitly shown in FIG 28, paragraph 0272 is clear that a receiving signal RX is received from the antenna. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize receive components, for example as those shown in FIG 5 including circuits 412, 414, 422, 424, 426, 430 together comprising receiver 400, to complement the front end module in FIG 28 with those components implicitly present but not explicitly shown. In this case, “a reception terminal” would have corresponded to the output from receiving process unit 430, as shown in Sketch 1);
a transmitting circuit disposed on a mounting substrate to process a radio-frequency signal input from the transmission terminal and to output a resultant signal to the common terminal (combination of circuits 950, 960, 970, together comprising “transmitting circuit” which takes signal from the RF Input (mapped above to “the transmission terminal”), processes it, such as amplifies and matches, and output the “resultant signal” to the terminal to which antenna is connected (“the common terminal”). With respect to positioning on a substrate, although this specific embodiment does not state anything about it, paragraphs 0122 – 0123 disclose positioning different but similar front-end module on the substrate. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to position the front-end module of the sixth embodiment of FIG 28, including its “transmission circuit”, on the substrate, similar to the positioning of the 2nd embodiment of FIG 5. Doing so would have simply filled in where Kim is silent regarding physical arrangement of the front end module); and
a receiving circuit disposed on the mounting substrate to process a radio-frequency signal input from the common terminal and to output a resultant signal to the reception terminal (as explained above in the rejection of this claim, it would have been obvious to a person of ordinary skill in the art to utilize the receive components, such as those shown in FIG 5 including circuits 412, 414, 422, 424, 426, 430 together comprising receiver 400 (“a receiving circuit” “to process a radio-frequency signal input from the common terminal” to which the antenna is connected). In this case, the “resultant signal” would be output to “the reception terminal” corresponding to the output from receiving process unit 430, as shown in Sketch 1. With respect “disposed on the mounting substrate”, the same consideration as those presented with respect to transmitting circuit apply), wherein
either the transmitting circuit, the receiving circuit, or both the transmitting circuit and receiving circuit includes a first inductor (paragraph 0272 and FIG 28: an inductor 930 coupled to the output terminal of the high power amplifier (PA) 950 (which is part of “the transmitting circuit”) for the impedance matching)…”
Kim does not disclose presence of “a bonding wire connected to a ground, and the bonding wire bridges over the first inductor.”
Heppner teaches an electromagnetic interference (EMI) shielding structure which can serve as an enclosure formed by conductive material or by a mesh of such material that can be used to block electric fields emanating from one or more electronic components enclosed by the shielding structure (see abstract). Particularly, with respect to FIG 1 and paragraphs 0024, 0027 – 0029 disclose a substrate 103 with electronic components 110 positioned on the substrate. The components 110 may include inductors (see paragraph 0027). FIG. 1B represents the continuation of FIG. 1A with an added wire shielding structure 120 enclosing the component 110. The wire shielding structure 120 may be fabricated by wire bonding. The wire shielding structures 120 can be interfaced to the substrate by its connection to the ground connection pads. Similar (shown as any one of the wires 120 in FIG 1B connected to the ground), and the bonding wire bridges over the first inductor (it may clearly be seen that the wires 120 bridge over the component 110 which may be an inductor).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Heppner wire structure over the component, such as an inductor, and connected to the ground, in the front-end module of Kim, and specifically with respect to the inductor 930 in Fig. 28. Doing so would have provided a shielding structure can serve as an enclosure formed by conductive material that can be used to block electric fields emanating from the electronic components enclosed by the shielding structure (see Heppner, abstract). The shielding structure would have prevented electric fields generated by the inductor 930 from emanating.
Regarding claim 2, Kim teaches “wherein the first inductor comprises either an inductor connected to an output terminal of a power amplifier (Kim, FIG 28: inductor 930 is connected to the output terminal of the power amplifier 950) that amplifies a radiofrequency signal input from the transmission terminal (the power amplifier 950 amplifies the signal input from the terminal RF Input (after amplification by the amplifier 970 and matching 960)), an inductor connected to an input terminal of a low-noise amplifier that outputs an amplified radio-frequency signal to the reception terminal, or both the inductor connected to the output terminal of the power amplifier and the inductor connected to the input terminal of the low-noise amplifier (Since the claim is written in the alternative form (“either A, B or C”), it is sufficient to meet at least one of the limitations “A” or “B” or “C” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claims 11 and 20, Kim in combination with Heppner teaches “wherein
the bonding wire includes a plurality of first bonding wires connected to the ground and parallel to each other, and
the plurality of first bonding wires bridge over the first inductor (this structure is shown in FIG 2 of Heppner with description in paragraph 0035. With respect to using wires, see Heppner, paragraph 0029. Paragraph 0027 teaches that the component covered by the shielding may be inductor).”
Regarding claim 12, Kim in combination with Heppner teaches “wherein
the bonding wire includes a plurality of first bonding wires connected to the ground and parallel to each other and a plurality of second bonding wires intersecting the plurality of first bonding wires, and
the plurality of first bonding wires and the plurality of second bonding wires bridge over the first inductor (this structure is shown in FIG 2 of Heppner with description in paragraph 0035. With respect to using wires, see Heppner, paragraph 0029. Paragraph 0027 teaches that the component covered by the shielding may be inductor).”
Regarding claim 19, Kim teaches or fairly suggests “A communication device comprising:

the radio-frequency module according to claim 1, the radiofrequency module transmitting the radio-frequency signal between the antenna and the radio-frequency signal processing circuit (although in FIG 28 and paragraph 0272 only a portion of the “communication device” is shown, the “radio-frequency signal processing circuit” it is implicit. An example of such circuit is also shown in FIG 5 for the second embodiment and includes a receiving process unit 430 which includes a demodulator, a LPF (low pass filter), and a D/A converter. The receiving process unit 430 codes and filters the received signal and converts the received signal into a digital signal (see paragraph 0093). The circuit also includes a transmitting process unit 530 which includes a modulator, a LPF, and an A/D converter. The transmitting control unit 530 decodes and filters a digital signal transmitted from the base band process unit 600 and converts the digital signal into an analog signal (see paragraph 0097). It would have been obvious to a person of ordinary skill in the art to include in the 6th embodiment of FIG 28 a receiving process unit and a transmitting process unit similar to those shown in the second embodiment of FIG 5 simply to fill in where Kim is silent and to provide the required functionality).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20180166363 (Heppner) as applied to claim 2 and further in view of US 6787896 (Petty-Weeks) and US 8129824 (St. Amand).
Regarding claim 6, Kim teaches “wherein the transmitting circuit includes the power amplifier and the first inductor (Kim, FIG 28: power amplifier 950 and inductor 930)…”
Kim in combination with Heppner does not teach “…one end of the bonding wire is connected directly to a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate and the other end of the bonding wire is connected directly to a ground electrode on the mounting substrate.”
Petty-Weeks teaches “…one end of the bonding wire is connected directly to a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate (FIG 4 and col. 7 line 54 – col. 8 line 6: die 426 may be a GaAs power amplifier die suitable for use in wireless devices. Die 426 is attached to substrate. A number of die bond pads 430 are situated on the top surface of die 426 (“a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate”). Electrical connection between die bond pads 430 and substrate bond pad are made by way of bond wires 434. For example, one end of each bond wire 434 is bonded to respective die bond pad 430, and the other end of each bond wire 434 is bonded to respective substrate landing area 432 of substrate die pad 404 for providing a ground connection.) and the other end of the bonding wire is connected directly to a ground electrode on the mounting substrate (and col. 7 line 54 – col. 8 line 6: …and the other end of each bond wire 434 is bonded to respective substrate landing area 432 of substrate die pad 404 for providing a ground connection.).”
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Additionally, St. Amand in FIG 12 with corresponding description teaches positioning passive components (19) under the shielding wire bond.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to place Kim’s inductor 930, which would be positioned under the shielding wire structure disclosed by Heppner, under the grounding bond wires of Petty-Weeks extending from the top surface of the power amplifier chip to the grounding pads on the substrate, as suggested by St. Amand. Doing so would have reduced the size taken by the assembly by utilizing the grounding wires related to the power amplifier rather than using additional wires or the inductor simply for the shielding purpose.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20180166363 (Heppner) as may be evidenced by (US 20020067228 (Hoffman) or US 4494099 (Prijs)).
Regarding claim 17, Kim does not teach “wherein a direction of a magnetic flux of the first inductor is perpendicular to a main surface of the mounting substrate.” In fact, Kim does not disclose anything regarding physical placement of the inductor 930.
However, placing inductors vertically on a substrate is well known in the art, as may be evidenced by Hoffman, FIG 8 – 9, or Prijs, at least abstract regarding mounting of a coil with its axis perpendicular to a board. In both cases, the magnetic flux generated by the inductor “is perpendicular to a main surface of the mounting substrate”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize vertical placing of Kim’s inductor 930, as is well known in the art, simply as design choice with predictable results and to fill in where Kim is silent regarding physical placement of the inductor, since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070058748 (Kim) in view of US 20180166363 (Heppner) as applied to claim 2 and further in view of US 5375256 (Yokoyama).
Regarding claim 15, Kim teaches “wherein
the transmitting circuit includes a transmitting filter (Kim, FIG 28 and paragraph 0272: Tx portion of a SAW duplexer 910 for filtering a transmitting signal TX for transmitting the signal amplified by the PA 950 to the antenna), the receiving circuit (Kim, FIG 28 and paragraph 0272: Rx portion of a SAW duplexer 910 for filtering a received signal from the antennal)…”
Kim in combination with Heppner does not teach “…when the mounting substrate is viewed in plan, the transmitting filter and the receiving filter are disposed on or around a boundary between a region in which the transmitting circuit is disposed and a region in which the receiving circuit is disposed.”
Yokoyama in FIG 2 and col. 4 lines 33 – 35 teaches mounting all components on the same printed circuit board, including duplexer 5 which includes “a transmitting filter” and “a receiving filter” (see FIG 1). As may clearly be seen in FIG 2b and in the Sketch 3 below based on FIG 2b with the examiner’s annotations showing the “boundary”, “the transmitting filter and the receiving filter (duplexer 5) are disposed on or around a boundary between a region in which the transmitting circuit is disposed (transmit section 6) and a region in which the receiving circuit is disposed (receive section 7).”

    PNG
    media_image3.png
    1292
    927
    media_image3.png
    Greyscale

Sketch 3
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to place the Tx and Rx portions of the SAW duplexer 910 of Kim “on or around a boundary between a region in which the transmitting circuit is disposed and a region in which the receiving circuit is disposed” simply as design choice with predictable results and to fill in where Kim is silent regarding physical placement of the duplexer, since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). The predictable result could be, for example, shorter connections between different functional parts of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648